Citation Nr: 0015788	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  96-38 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Evaluation of internal derangement of the right knee, rated 
as 20 percent disabling from September 9, 1995, and 30 
percent disabling from May 2, 1998.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from June to September 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) at 
Philadelphia, Pennsylvania.  That rating action granted 
service connection for internal derangement of the right knee 
and assigned a 10 percent disability evaluation effective the 
day following separation from active duty, September 9, 1995.  
In December 1999, the RO increased the evaluation to the 20 
percent level effective from September 9, 1995 and to the 30 
percent level effective from May 2, 1998. 

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claim has been obtained by VA.  

2.  Prior to June 23, 1997, internal derangement of the right 
knee was not shown to equate with or approximate more than 
moderate right knee impairment.  

3.  On and after June 23, 1997, internal derangement of the 
right knee has been shown to equate with or approximate a 
severe right knee impairment.  



CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for internal derangement 
of the right knee prior to June 23, 1997, is not warranted.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003-5010, 5256 to 5263, 
7803 to 7805 (1999).  

2.  A rating of 30 percent and no more for internal 
derangement of the right knee is warranted effective June 23, 
1997.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.321, 3.400, 4.40, 4.45, 4.71a, Diagnostic Codes 5003-
5010, 5256 to 5263, 7803 to 7805 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is appealing the assignment of disability 
evaluations following an award of service connection for 
internal derangement of the right knee and, as such, his 
claim for an assignment of a higher evaluation is well-
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  The Board finds that all relevant 
facts have been properly developed, and that all evidence 
necessary for equitable resolution of these issues has been 
obtained.  No additional action is necessary to meet the duty 
to assist the veteran.  38 U.S.C.A. § 5107(a).  Moreover, 
since the present appeals arise from an initial rating 
decision which established service connection and assigned 
the initial disability evaluations, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson, supra, at 126 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

According to the regulations, arthritis due to trauma, 
substantiated by X-ray findings, shall be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  Diagnostic Code 5003 (1999).  According to 
the regulations, a 20 percent rating under Diagnostic Code 
5257 contemplates moderate impairment of the knee with 
recurrent subluxation or lateral instability.  A 30 percent 
rating requires severe impairment.  38 C.F.R. § 4.71a, Code 
5257.  

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The Board is aware that in Johnson v. Brown, 9 Vet. App 7, 11 
(1996), the Court stated that 38 C.F.R. §§ 4.40 and 4.45 were 
not applicable to Diagnostic Code 5257 because such 
Diagnostic Code was not predicated on loss of range of 
motion.  However, under 38 C.F.R. §§ 4.40 and 4.45, both less 
movement than normal and more movement than normal is 
contemplated.  Lateral instability encompasses more movement 
than normal.  Thus, the Board finds that 38 C.F.R. §§ 4.40 
and 4.45 should be applicable to Diagnostic Code 5257.  

The service medical and processing records show that the 
veteran was separated from active service because of 
symptomatic residuals of a right medial meniscus tear and 
plica syndrome after two arthroscopic surgical procedures.  
His main complaint had been right knee pain.  A pre-service 
history of right knee torn medial meniscus and arthroscopic 
surgeries was noted.  He had been cleared for entering 
service after a negative orthopedic consultation on the right 
knee.  During basic training, right knee pain recurred.  The 
right knee later felt as if it were giving out and the pain 
became intolerable.  In August 1995, right knee and 
ligamentous tenderness was elicited.  Range of motion was 0-
135 degrees with pain on hyperflexion, medially.  Positive 
effusion was noted.  Tenderness to palpation was elicited.  A 
cystic lesion was palpated.  Clicking was noted.  Pain was 
caused by valgus stress.  He was not able to tolerate 
McMurray's test.  X-ray examination revealed subchondral 
sclerosis and an osteophyte.  

In October 1995, a private physician reported that the 
veteran pointed to the right medial joint space and stated 
that it hurt.  The right medial and lateral collateral 
ligaments were normal.  

On VA examination in February 1996, the medical history was 
presented that the veteran had sustained removal of 75 
percent of the medial meniscus on the right when he entered 
active duty, at which time he was asymptomatic.  He stated 
that he sustained a compression injury of the right knee on 
an obstacle course in July 1995, followed by collapse, 
buckling, swelling and pain of the right knee.  He complained 
of swelling and pain of the right knee that had caused him to 
miss work.  He wore an elastic knee brace on the right.  
Objectively, his gait was labored due to right knee pain.  
There were four well healed, nontender, and nonadherent 
arthroscopy scars of the right knee.  Range of right knee 
motion was expressed as painless flexion to 90 degrees and 
flexion to 100 degrees with moderate pain.  Extension was to 
0 degrees.  There was 3+ swelling of the right knee and 
diffuse tenderness, especially about the medial aspect, and 
with pressure and movement of the patella.  There was no 
evidence of joint effusion.  Stress testing revealed slight 
laxity of the anterior cruciate ligament, more significant 
laxity of the lateral collateral ligament, and intact medial 
collateral ligament.  The final diagnosis was internal 
derangement of the right knee with chondromalacia and laxity 
of the anterior cruciate and lateral collateral ligaments.  
X-ray examination revealed a normal right knee on frontal, 
lateral and standing views.  

A private physician examined the veteran on June 5, 1996, for 
right knee pain, that was an "8" out of "10" when standing 
or doing strenuous work.  He reported medial knee pain with a 
clicking sensation with swelling after heavy activity.  He 
denied any locking or giving way.  The physical examination 
revealed full active flexion and extension of the right knee.  
There was mild effusion, mid-line joint tenderness to 
palpation, and positive crepitation of the patella with 
flexion and extension.  X-ray examination of the right knee 
showed no significant degenerative change, no joint space 
narrowing, with well-preserved joint spaces, and no evidence 
of fracture or dislocation.  The clinical impression was mild 
medial compartment degenerative osteoarthritis with medial 
meniscus tear to be ruled out.  On June 10, 1996, this 
physician reported magnetic resonance imaging results of a 
complex tear of the right lateral meniscus.  On June 24, 
1996, two weeks following right knee arthroscopy, this 
procedure reportedly detected severe lateral compartment 
osteoarthritis with near complete lateral meniscectomy.  The 
veteran complained of locking at times when walking.  The 
incision sites were clean and dry.  There was no swelling.  
Range of motion was full and active, with normal tracking.  
Pain was noted to be at a 6/10 level.  On June 28, 1996, this 
physician indicated work limitations of no lifting, pushing 
or pulling more than 20 pounds, no climbing, no kneeling, and 
the need to wear a brace.  Job retraining was recommended to 
avoid continued progressive wear on the lateral compartment 
of the right knee.  

In July 1996, the same physician reported that the veteran 
demonstrated normal range of motion of the right knee with no 
evidence of significant swelling.  Mild tenderness to 
palpation was elicited over the lateral joint line.  

On VA examination in June 1997, the veteran complained of 
pain and swelling of the right knee aggravated by cold and 
damp weather with frequent buckling and clicking.  There was 
no evidence of locking.  He reported having to leave his 
factory job because of his right knee; he had a mostly 
sedentary job at a gasoline station.  He wore an unloaded 
type knee brace.  Range of motion was flexion to 90 degrees 
and extension to 0 degrees.  There was marked soft tissue 
swelling of the right knee with diffuse tenderness.  There 
was no evidence of joint effusion.  Considerable pain was 
elicited with compression and movement of the patella.  There 
was slight laxity of the anterior cruciate ligament with no 
evidence of laxity of the medial and collateral ligaments.  
The diagnosis was expressed as a fairly rapidly progressive 
right knee condition that eventually would necessitate a 
right total knee replacement.  

On VA examination on May 2, 1998, the veteran complained of 
constant pain on walking, weakness on walking, occasional 
swelling and occasional lack of endurance of the right knee.  
He reportedly experienced right knee flare-ups associated 
with cold and damp conditions occurring two times a month and 
lasting three hours.  The flare-up was relieved by rest and 
nonsteroidal anti-inflammatory agents.  There was no history 
of dislocations or subluxations.  His job was described as a 
gasoline station attendant requiring him to be on his feet 
all the time, aggravating his right "foot" condition.  He 
was unable to run, kneel, squat, crawl, play sports or 
participate in other activities requiring extended walking, 
running or use of the lower limbs.  The physical examination 
revealed no evidence of swelling or effusion.  He showed an 
antalgic gait.  He wore a dynamic brace on the right knee.  
There was diffuse pain around the patellar and medial aspects 
of the right knee with gross crepitation on passive range of 
motion and all range of motion were found to be tender.  On 
compression testing, there was diffuse tenderness of the 
right knee.  Stress testing revealed no ligamentous laxity of 
the right knee.  Extension was to 0 degrees.  Flexion was to 
100 degrees.  All range of motion was associated with severe 
tenderness and pain.  Manual muscle testing was shown as 4/5 
in flexion and extension, secondary to pain.  He had 
difficulty straightening both knees from a sitting position.  
The final diagnoses were right knee meniscus tear as a youth, 
status post right knee arthroscopy meniscectomy and repair, 
times three, status post diagnostic arthroscopy, and 
degenerative joint disease of the right knee.  X-ray 
examination showed a normal right knee.

On a VA examination addendum in August 1998, the examiner 
changed the diagnosis of degenerative joint disease of the 
right knee to patellofemoral syndrome of the right knee.  It 
was clarified that the veteran was unable to flex the right 
knee passively beyond 100 degrees due to complaints of pain.  
There was no report of fatigue.  His flare-up history was 
what he reported, subjectively.  It was stated that pain was 
subjective and there was no objective test to distinguish 
true pain from malingering.  In further elaboration in 
November 1998, the physician stated that the veteran had  
right knee fatigue caused by pain and prolonged use.  Passive 
flexion beyond 100 degrees was not possible due to pain.  The 
use of a right knee brace was recommended by his surgeon due 
to multiple knee surgeries for vigorous use of his lower 
limbs.  

Service connection was granted for the veteran's right knee 
disability and a disability evaluation of 20 percent under 
Diagnostic Code 5257 was assigned from the date of claim, 
September 9, 1995.  The clinical evidence does not show more 
than moderate knee impairment as of that date, or prior to 
June 23, 1997, the date of the VA examination on which the 
Board finds an increased rating of 30 percent to be initially 
supported.  The clinical findings in August and October 1995 
include right knee tenderness, pain, effusion, clicking, a 
cystic lesion, subchondral sclerosis, an osteophyte, range of 
motion from 0 to 135 degrees with pain on hyperflexion, and 
normal medial and lateral collateral ligaments.  This extent 
of disablement is considered less than severe (no more than 
moderate).  

The examination findings in February 1996 included a labored 
gait due to right knee pain, asymptomatic scars, painless 
range of motion from 0 to 90 degrees, painful range of motion 
(flexion) to 100 degrees, swelling, tenderness, slight 
anterior cruciate ligament laxity, more significant lateral 
collateral ligament laxity, intact medial collateral 
ligament, and normal X-ray findings of the right knee.  More 
than moderate right knee impairment was not shown.  

The private clinical records in June and July 1996 began with 
findings of right knee pain at level 8 out of 10 on standing 
and doing strenuous work, pain, clicking, swelling, full 
range of motion, mild effusion, tenderness, crepitation, no 
locking or giving way, no significant degenerative change, no 
joint space narrowing, well-preserved joint spaces, no 
evidence of fracture or dislocation, and mild medial 
compartment osteoarthritis.  Later in June, a tear of the 
right lateral meniscus, severe lateral compartment 
osteoarthritis, near complete lateral meniscectomy, no 
swelling, full and active range of motion, and pain at a 
level of 6 out of 10 was detected.  In July, there remained 
normal range of motion of the right knee without swelling and 
mild tenderness to palpation.  The findings in June and July 
1996 are not found to support more than moderate right knee 
impairment.  

The VA clinical findings on June 23, 1997, showed that the 
veteran was wearing a right knee brace with flexion limited 
to 90 degrees, marked swelling, diffuse tenderness, 
considerable pain and slight ligamentous laxity.  He had to 
find a more sedentary job due to right knee pain.  The 
examiner observed a progressive right knee disability that 
would eventually necessitate a total right knee replacement.  
The findings were essentially similar on the May 2, 1998, 
examination, as amended in August and November 1998.  While 
there was no evidence of swelling or effusion, the findings 
included an antalgic gait, right knee brace, diffuse pain, 
crepitation, tenderness on motion, no ligamentous laxity, 
difficulty straightening both knees, and fatigue from pain 
and prolonged use.  

In Esteban v. Brown, 6 Vet. App. 259 (1994) the Court held 
that the Board must consider the veteran's scars separately.  
Thus, in addition to considering whether increased 
evaluations are warranted for the service-connected left knee 
disabilities Diagnostic Code 5257, the Board will also 
analyze whether a compensable evaluation is warranted for 
right knee scars from various enumerated arthroscopic 
procedures, under Diagnostic Codes 7803, 7804, and 7805.

The Schedule stipulates at Diagnostic Codes 7803 and 7804 
that a scar can be rated as compensable only if it is "poorly 
nourished, with repeated ulceration," or if it is "tender and 
painful on objective demonstration."  The veteran's scars are 
shown to be well-healed, non-tender, and non-adherent.  

At Diagnostic Code 7805, the Schedule directs that 
"limitation of function" is rated according to the part of 
the body which is affected.  The veteran has not alleged, and 
the medical evidence does not demonstrate, that any part of 
his body movement is limited by his scars.  Thus, there is no 
such residual which can be considered under Diagnostic Code 
7805.  After consideration of the evidence, the Board finds 
that the criteria for separate 10 percent evaluations under 
Diagnostic Code 7803, 7804, and 7805 are not met.  

Similarly, as far as limited motion of the right knee is 
concerned, the applicability of Diagnostic Codes 5260 and 
5261 is not in order because the demonstrated range of 
motion, flexion to 90 degrees and extension to 0 degrees, is 
not compensably disabling under those criteria.  

Likewise, the veteran neither claims nor shows ankylosis, any 
symptomatic semilunar cartilage problems, nonunion or 
malunion of the tibia and fibula or genu recurvatum to 
warrant separate or higher ratings under the rating criteria 
for those disabilities/manifestations, respectively.  

On the basis of the complete evidence and applicable rating 
and effective date criteria, the Board concludes that the 
findings since June 23, 1997, equate with or approximate 
severe right knee impairment under Diagnostic Code 5257.  The 
effective date of June 23, 1997, is governed by when 
entitlement to the higher 30 percent rating was shown.  See 
38 C.F.R. § 3.400(o)(2) (1999).  

The foregoing does not preclude the grant of a higher 
evaluation for the veteran's right knee disability, however.  
In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 3.321(b)(1) 
(1999).  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not recently required 
hospitalization for his right knee disability, nor is it 
shown that he currently requires frequent treatment for this 
condition.  In addition, the Board cannot find medical 
evidence that the impairment resulting from the service-
connected right knee disability interferes markedly with his 
employment.  Rather, for the reasons noted above, the Board 
concludes that the impairment resulting from the right knee 
disorder is adequately compensated by the 30 percent 
schedular evaluation under Diagnostic Code 5257.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) 
(1999) is not warranted in this case.  See also Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  



ORDER

An evaluation greater than 20 percent for internal 
derangement of the right knee prior to June 23, 1997, is 
denied.  

An evaluation of 30 percent and no more for internal 
derangement of the right knee effective June 23, 1997, is 
granted, subject to the governing regulations applicable to 
the payment of monetary benefits.  


		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals


 



